Exhibit 8 Name Jurisdiction Subsidiaries of Top image systems Ltd. TIS America Inc. USA - Delaware Top Image Systems UK limited United Kingdom Top Image Systems Japan Ltd. Japan Top Image Systems (Asia Pacific) Pte. Ltd. Singapore Top Image Systems Pty Ltd. Australia Subsidiaries of Top Image Systems UK limited TIS Deutschland GMBH Germany Top Image Systems (2007) UK Ltd United Kingdom Subsidiaries of Top Image Systems (Asia Pacific) Pte. Ltd. Top Image Systems (Singapore) Pte Ltd. Singapore Asiasoft System China Ltd Hong Kong Subsidiaries of Asiasoft System (China) Limited Top Image Systems (China) Ltd. China Subsidiaries of TIS America Inc. TIS Americas Inc. USA - Delaware
